t c memo united_states tax_court acm environmental services inc et al petitioners v commissioner of internal revenue respondent docket nos filed date patrick t griffin and liah r griffin pro sese angela b friedman for respondent 1cases of the following petitioners are consolidated herewith acm engineering environmental services inc docket no and patrick t and liah r griffin docket no memorandum findings_of_fact and opinion foley judge after concessions the issues for decision relating to petitioners’ and federal_income_tax returns are whether mr and mrs griffin’s transfers to acm environmental services inc acm were loans or capital contributions and whether the griffins are liable for sec_6662 a accuracy-related_penalties findings_of_fact in mr griffin an electrical engineer incorporated acm which specialized in environmental catastrophe remediation mold inspection and asbestos testing acm had two officers mr griffin who was president and sole shareholder and a treasurer who was responsible for approving corporate debt in and respectively the griffins transferred dollar_figure dollar_figure and dollar_figure to acm in and years in issue the griffins used their credit cards to make personal and acm purchases during the years in issue acm paid credit 2the corporation was later renamed acm engineering environmental services inc 3unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure card expenses totaling dollar_figure neither the griffins nor acm maintained records which differentiated acm’s business_expenses from the griffins’ personal expenses with respect to the years in issue the griffins timely filed self-prepared form sec_1040 u s individual_income_tax_return and acm timely filed forms u s_corporation income_tax return which were prepared with the assistance of an accountant on each of its returns acm claimed business_expense deductions relating to its credit card payments respondent subsequently selected for audit acm’s and the griffins’ tax returns during audit revenue agents informed mr griffin that acm was not entitled to business_expense deductions relating to its payments of personal expenses and that these payments were includible in the griffins’ gross_income mr griffin in response told the agents that the transfers to acm were loans and acm’s payments of personal expenses were loan repayments mr griffin also told the agents that he did not have formal loan documents or documentation identifying which transactions were personal expenses and that information was kept in his head on date respondent sent acm and the griffins statutory notices of deficiency relating to the years in issue respondent determined that acm paid dollar_figure ie dollar_figure dollar_figure and dollar_figure relating to and respectively of the griffins’ personal expenses the payments were not deductible by acm and the payments should be treated as qualified dividends received by the griffins respondent further determined that the griffins were liable for accuracy-related_penalties on date acm whose principal_place_of_business was indiana and the griffins while residing in indiana filed their respective petitions with the court on date the court granted respondent’s motion to consolidate for trial briefing and opinion opinion acm concedes that it may not deduct as business_expenses its payments of the griffins’ personal expenses the griffins contend however that their transfers to acm were loans and acm’s payments of their personal expenses were loan repayments 4respondent determined that acm was liable for accuracy-related_penalties but has conceded this issue 5pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure we conclude that the griffins’ transfers to acm were capital contributions and not loans acm and the griffins did not intend to create a debtor-creditor relationship see 925_f2d_180 7th cir aff’g tcmemo_1989_393 95_tc_257 the transfers to acm were not made at arm’s length did not comport with normal business practices and were not treated as loans by either the griffins or acm see frierdich v commissioner f 2d pincite calumet indus inc v commissioner t c pincite stating that it would be difficult to find that transfers were bona_fide debt when the parties treated the transfers in the same fashion as the capital contributions in addition acm did not pay interest to the griffins acm’s treasurer was not asked to approve the griffins’ transfers and acm’s financial statements do not reflect any shareholder loans at trial the griffins introduced documents in support of their contention that the transfers were loans these documents however were not adhered to credible contemporaneous or consistent with mr griffin’s previous assertions to revenue agents ie that there were no such documents and loan information was kept in his head thus we reject the griffins’ contention that acm’s payments 6because these transfers are not loans interest relating to the purported loans is not includible in the griffins’ gross_income and acm is not entitled to interest_expense deductions of their personal expenses were loan repayments and hold that these payments are qualified dividends ie to the extent of acm’s earnings_and_profits see sec_1 a respondent further determined that the griffins are liable for sec_6662 accuracy-related_penalties relating to the years in issue respondent bears and has met the burden of production relating to these penalties see sec_7491 116_tc_438 there is no credible_evidence that the griffins took reasonable efforts to assess their proper tax_liabilities or believed in good_faith that their federal_income_tax liabilities were accurately reported see sec_6664 sec_1_6664-4 income_tax regs accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
